Citation Nr: 0213668	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
cold injury to the right foot, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
cold injury to the left foot, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  He was a prisoner of war of the German government from 
December 1944 to May 1945.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's cold injury residuals of the right foot is 
manifested by dull pain and aches on walking, occasional 
swelling, slight diminished sensation, and sensitivity to 
cold, productive of no more than arthralgia or other pain, 
numbness and cold sensitivity. 

3.  The veteran's cold injury residuals of the left foot is 
manifested by dull pain and aches on walking, occasional 
swelling, slight diminished sensation, and sensitivity to 
cold, productive of no more than arthralgia or other pain, 
numbness and cold sensitivity. 

4.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to cold 
injury residuals of the right foot and left foot have not 
been demonstrated, and the application of the regular 
schedular standards is not impractical.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for cold injury residuals of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.104, Diagnostic Code 
7122 (2001).

2.  The criteria for an evaluation greater than 10 percent 
for cold injury residuals of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.104, Diagnostic Code 7122 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the June 2001 statement of the case and 
correspondence from the RO, including letters to the veteran 
dated in June 2000, and June 2001, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal, what 
evidence he needed to provide, and that evidence VA would 
obtain.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records document the diagnosis of trench 
feet.  By rating action of April 1946, service connection was 
established for trench feet, and rated analogous to residuals 
of frozen feet.  A 10 percent rating was assigned, effective 
November 16, 1945.  A VA examination was conducted in 
February 1950, and the RO confirmed and continued the 10 
percent rating in a decision issued that same month.

Private treatment records show that the veteran was seen in 
December 1999 for complaints of foot swelling for 3 weeks.  
Physical examination revealed +2 to +3m edema in the legs, 
and pedal pulses could not be felt, possibly secondary to the 
edema.  The veteran also complained of feeling cold all of 
the time.  At that time, the causes of the complaints were 
unclear.  

On June 23, 2000, VA received the veteran's claim alleging 
entitlement to an increased rating for frozen feet.  

During an August 2000 VA examination, the veteran reported 
that the frostbite began while he was a prisoner of war 
during World War II.  Over the decades, he had little problem 
with the feet, except for a persistent sense of cold feet.  
His toes were very sensitive to the cold, and he complained 
of aching at the feet after walking.  He noted occasional 
swelling at the legs and complained of dull pain at the feet 
episodically when walking.  He had not obtained any 
particular relief with claudication relief medication or with 
angioplasty to the femoral arteries.  He reported diminished 
function during flare-ups.  He denied sleep disturbances.  He 
noted "breakdown of frostbite scars" on a questionnaire.  
The veteran reported that his leg problems restrict extensive 
walking.  He had worked for 41 years in construction, and 
retired in 1991.  On examination, gait and posture were 
normal.  Skin color was normal without edema at the feet, and 
there was no pretibial edema.  The toes were very slightly 
cool to the touch, but not cold.  There was no notable skin 
adnexal atrophy.  The toes were not moist.  Skin texture at 
the lower extremities was normal.  There was no skin 
ulceration.  The examiner noticed slightly decreased hair 
growth density at both calves, but found it likely 
commensurate with age in general.  There was no evidence of 
fungus or other skin infection.  The toenails appeared 
grossly normal, without any missing toenails, and there was 
no deformation or atrophy of the nails.  There were no scars.  

The neurologic examination was notable for some slightly 
diminished 2-point pin prick discrimination from the midfoot 
area forward bilaterally, and not specifically localized or 
limited to the toes.  There was normal soft touch discernment 
at the toes with slightly less than acute sensibilities.  
Strength at the toes and feet was normal.  Reflexes at the 
plantar and ankle sites were slightly diminished.  He had 
generally normal reflexes at both upper extremity sites and 
the knees bilaterally.  There was no obvious swelling, 
deformity, pain on manipulation or pain and stiffness on 
motions at the toes.  There was generally a full range of 
motion of all of the toes.  There was no loss of tissue at 
other digits or areas of the body.  The examiner did not find 
obvious flat feet, and there were no calluses.  The 
peripheral pulses were fair with 1-plus pulses felt at both 
pedal sites.  He had 2-plus femoral pulses bilaterally, and 
the popliteal pulses were not palpable bilaterally.  He had 
good radial pulses, 2-plus bilaterally, and 2-plus brachial 
pulses bilaterally.  There was no evidence of Raynaud's 
phenomenon.  X-ray examinations of the feet were normal. 


Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection is in effect for cold injury residuals for 
the right foot and left foot.  Each foot is rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2001).  Diagnostic Code 7122 
contemplates cold injury residuals, and a 10 percent rating 
is assigned when there is arthralgia or other pain, numbness, 
or cold sensitivity.  Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) warrants a 20 percent evaluation.  
Arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities) osteoporosis, 
subarticular punched out lesions, or osteoarthritis) warrants 
a 30 percent evaluation.  The note following the criteria 
instructs to separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc. unless they are used to support an evaluation under 
Diagnostic Code 7122.  38 C.F.R. § 4.104, note (1) following 
Diagnostic Code 7122.  The criteria also notes that each 
affected part (e.g., hand, foot, ear, nose) is evaluated 
separately and then the ratings are combined in accordance 
with §§ 4.25 and 4.26.  38 C.F.R. § 4.104, note (2) following 
Diagnostic Code 7122.  

Here, from the complaints noted on examination in August 2000 
and in the arguments presented, the veteran's primary 
complaints include dull pain and aching when walking, 
sensitivity to cold and occasional swelling.  There are 
examination findings of slightly diminished sensation.  
However, the clinical findings made on the most recent VA 
examination of August 2000 are negative for manifestations 
such as tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis or x-ray 
abnormalities, required for a 20 percent rating under 
Diagnostic Code 7122.  The clinical findings and recorded 
complaints do not indicate that the disability picture 
presented involves more than the arthralgia or other pain, 
numbness and cold sensitivity required for a 10 percent 
rating.  In this regard, the Board also finds that the 
symptomatology and clinical findings of record do not 
indicate that separate evaluations are warranted for other 
complications or disabilities stemming from the cold injury.  
Therefore, there is no question as to which rating should 
apply.  38 C.F.R. § 4.7 (2001).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7122, do not provide a basis to assign an evaluation higher 
than the 10 percent rating assigned for each foot.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 10 percent evaluation for each 
foot).  As noted on examination in August 2000, the veteran 
had little or no problem with the feet for decades outside of 
a general sense of cold feet, and that he worked for 41 years 
until his retirement in 1991.  In addition, there is no 
showing that the veteran's bilateral cold injury residuals 
has necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation of 10 percent for cold injury 
residuals of the right foot has not been established, and the 
appeal is denied. 

Entitlement to an evaluation of 10 percent for cold injury 
residuals of the left foot has not been established, and the 
appeal is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

